UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 May 26, 2010 (Date of earliest event reported) Cinedigm Digital Cinema Corp. (Exact name of registrant as specified in its charter) Delaware 000-51910 22-3720962 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 55 Madison Avenue, Suite 300, Morristown, New Jersey (Address of principal executive offices) (Zip Code) 973-290-0080 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) TABLE OF CONTENTS Item 8.01. Other Events Item 9.01. Financial Statements and Exhibits Signatures Exhibit Index Item 8.01. Other Events On May 26, 2010, Cinedigm Digital Cinema Corp. (the “Company”) announced that Access Digital Cinema Phase 2 B/AIX Corp., an indirect wholly-owned subsidiary of the Company ("Phase 2 Corp."), entered into additional credit facilities with a bank to fund the purchase of digital cinema equipment from an equipment vendor, for installation in movie theatres as part of the Company’s Phase 2 deployment. The additional facilities increase Phase 2 Corp.'s borrowing capability from its existing credit facility to a total of approximately $47 million. On May 26, 2010, the Company issued the press release attached hereto as Exhibit 99.1 which is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (c) Exhibits. Description Press Release dated May 26, 2010 of Cinedigm Digital Cinema Corp. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Dated as of June 1, 2010 By: /s/ Gary S. Loffredo Name: Gary S. Loffredo Title: Senior Vice President—Business Affairs, General Counsel and Secretary EXHIBIT INDEX (c) Exhibits. Description Press Release dated May 26, 2010 of Cinedigm Digital Cinema Corp.
